

116 HR 2257 IH: To require lead testing in Department of Defense Education Activity schools, and for other purposes.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2257IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Kildee (for himself and Ms. Speier) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require lead testing in Department of Defense Education Activity schools, and for other
			 purposes.
	
		1.Lead testing in Department of Defense Education Activity schools
			(a)Lead-Based paint and lead in drinking water
 (1)Testing requiredThe Secretary of Defense shall ensure that all covered schools are tested for— (A)the presence of lead-based paint; and
 (B)the presence of lead in drinking water. (2)StandardsIn carrying out paragraph (1), the Secretary shall ensure that tests are performed in accordance with the guidance document and testing protocol published by the Administrator of the Environmental Protection Agency under section 1464(b) of the Safe Drinking Water Act (42 U.S.C. 300j–24(b)).
 (3)NotificationNot later than one day after a test is carried out pursuant to this subsection in a covered school, the Secretary shall notify of the results of the test—
 (A)the parents or legal guardians of students attending such covered school; and (B)the employees of such covered school.
					(b)Lead mitigation
 (1)Activities requiredThe Secretary shall undertake activities necessary to mitigate the presence of lead in a covered school in which lead is detected as a result of a test performed pursuant to subsection (a).
 (2)StandardsIn carrying out paragraph (1), the Secretary shall ensure mitigation is undertaken in accordance with the requirements of Department of Defense Education Activity Administrative Instruction 6055.01 (or successor instruction).
 (c)TimingThe Secretary shall— (1)commence all actions required pursuant to subsection (a) not later than 30 days after the date of the enactment of this Act; and
 (2)complete all actions required pursuant to subsections (a) and (b) not later than two years after the date of the enactment of this Act.
 (d)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report containing information on activities carried out under this section, including—
 (1)the number of covered schools tested for lead-based paint; (2)the number of covered schools tested for lead in drinking water;
 (3)for each covered school at which testing was performed, the results of the testing; (4)for each covered school at which testing was not performed, an explanation for the failure to perform the testing; and
 (5)for each covered school in which lead was detected, the activities undertaken to mitigate the presence of lead.
 (e)DefinitionsIn this section: (1)The term congressional defense committees has the meaning given that term in section 101(a) of title 10, United States Code.
 (2)The term covered school means— (A)a school owned or operated by the Department of Defense Education Activity; or
 (B)a school with which the Secretary has entered into a contract or otherwise entered into an arrangement to provide educational programs under—
 (i)section 2164 of title 10, United States Code; or (ii)section 1402 of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921).
						